Name: Decision of the EEA Joint Committee No 36/2000 of 31 March 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: management;  employment
 Date Published: 2000-06-15

 Avis juridique important|22000D0615(12)Decision of the EEA Joint Committee No 36/2000 of 31 March 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 141 , 15/06/2000 P. 0064 - 0064Decision of the EEA Joint CommitteeNo 36/2000of 31 March 2000amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision of the EEA Joint Committee No 172/1999 of 26 November 1999(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include the promotion of European pathways in work-linked training, including apprenticeship (Council Decision 1999/51/EC(2)).(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2000,HAS DECIDED AS FOLLOWS:Article 1Article 4(2c) of Protocol 31 to the Agreement shall be amended as follows:1. The word "programme" in the introductory sentence shall be replaced by "programmes".2. The following indent shall be added:"- 399 D 0051: Council Decision 1999/51/EC of 21 December 1998 on the promotion of European pathways in work-linked training, including apprenticeship (OJ L 17, 22.1.1999, p. 45)."Article 2This Decision shall enter into force on 1 April 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee(3).It shall apply from 1 January 2000.Article 3This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 31 March 2000.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) Not yet published in the Official Journal.(2) OJ L 17, 22.1.1999, p. 45.(3) Constitutional requirements indicated.